Filed 7/18/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 113







State of North Dakota, 		Plaintiff and Appellee



v.



Adam Scott Hamilton, 		Defendant and Appellant







No. 20120375







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Joel D. Medd, Judge.



AFFIRMED.



Per Curiam.



Mark J. McCarthy (argued), Assistant State’s Attorney, and Margaret Eyre (on brief), under the Rule on Limited Practice of Law by Law Students, P.O. Box 5607, Grand Forks, ND 58206-5607, for plaintiff and appellee.



Blake D. Hankey (argued) and Kelsey L. Gentzkow (appeared), 405 Bruce Avenue, Suite 100, Grand Forks, ND 58201, for defendant and appellant.

State v. Hamilton

No. 20120375



Per Curiam.

[¶1]	Adam Hamilton appeals from a criminal judgment entered after he pled guilty to continuous sexual abuse of a child.  On appeal, he argues the district court plainly erred by accepting his guilty plea without complying with N.D.R.Crim.P. 11(b)(1).  The record reflects the district court substantially complied with N.D.R.Crim.P. 11(b)(1).  
See
 
Klose v. State
, 2008 ND 143, ¶ 19, 752 N.W.2d 192 (“The court must substantially comply with N.D.R.Crim.P. 11(b) when it accepts a guilty plea.”) (citation omitted).

[¶2]	Hamilton also argues the district court plainly erred by not determining a factual basis for his guilty plea under N.D.R.Crim.P. 11(b)(3).  The record reflects the factual basis established for the charge was sufficient to support Hamilton’s guilty plea.  
See
 
Mackey v. State
, 2012 ND 159, ¶¶ 13, 15, 819 N.W.2d 539 (“[A] trial court may conclude that a factual basis exists from anything that appears on the record.”) (citations and quotations omitted).

[¶3]	We summarily affirm the criminal judgment under N.D.R.App.P. 35.1(a)(7).  

[¶4]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom